DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 3/24/2022. Applicant has amended independent claim 1 and canceled claim 2. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata Yoshimi et al., CN 105745174A.Regarding claim 1, Hata Yoshimi et al., teaches a cathode active material (0002) for a lithium secondary battery (0002) comprising a lithium-transition metal composite oxide particle (0002), wherein a lattice strain (a) calculated by applying Williamson-Hall method defined by Equation 1 to XRD peaks measured through X-ray diffraction (XRD) analysis is 0.18 or less (0025; 0035; 0042), an XRD peak intensity ratio defined by Equation 2 is 1.5 to 9.0% (0042; 0044); and the lattice strain of the lithium-transition metal composite oxide particle is a slope of a straight line (0025; 0035), Regarding “the straight line is obtained by acquiring full widths at half maximum of all peaks appearing through the XRD analysis, and substituting the acquired full widths at half maximum in Equation 1 when plotting a horizontal axis with sine and a vertical axis with .beta.cos.theta:
 .beta. cos .theta.=.eta. sin .theta.+.lamda./D [Equation 1] (in Equation 1, .beta. represents full width at half maximum (FWHM) (rad) of the corresponding peak acquired through the XRD analysis, .theta. represents a diffraction angle (rad), .eta. represents a lattice strain (dimensionless number), .lamda. represents an X-ray wavelength (.ANG.), and D represents a crystallite size (.ANG.). XRD peak intensity ratio (%)=100*I(110)/{I(110)+I(003)} [Equation 2] (in Equation 1, I(110) represents a maximum, height of the peak of a (110) plane of the lithium-transition metal composite oxide particle by the XRD analysis, and I(003) represents a maximum height of the peak of a (003) plane of the lithium-transition metal composite oxide particle by the XRD analysis)”; this is a product-by-process."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).Regarding claim 3, Hata Yoshimi et al., teaches wherein the XRD peak intensity ratio of the lithium-transition metal composite oxide particle is in a range from 1.5 to 9.0% (0042; 0044).Regarding claim 4, Hata Yoshimi et al., teaches wherein the lithium-transition metal composite oxide particle has a polycrystalline structure in crystallography (0132; 0153-0158).Regarding claim 5, Hata Yoshimi et al., teaches wherein the lithium-transition. metal composite oxide particle has at least one of a primary particle (0051; 0106), secondary particle (0051).Regarding claim 6, Hata Yoshimi et al., teaches wherein the lithium-transition metal composite oxide particle (0002) has a composition represented by Chemical Formula 1 below: Li.sub.xNi.sub.1-yM.sub.yO.sub.2+z [Chemical Formula 1] (in Chemical Formula 1, a and y are in a range of 0.9.ltoreq.x.ltoreq.1.2, and 0.ltoreq.y.ltoreq.0.7, and. z is in a range of -0.1.ltoreq.z.ltoreq.0.1, M is at least one element selected from the group consisting of Na, Mg, Ca, Y, Ti, Zr, Hf, Nb, Ta, Cr, Mo, W, Mn, Co, Fe, Cu, Ag, Zn, B, Al, Ga, C, Si, Sn and Zr) (0061).Regarding claim 7, Hata Yoshimi et al., teaches wherein in Chemical Formula 1, (1-y) is 0.8 or more (0071).Regarding claim 8, Hata Yoshimi et al., teaches wherein in Chemical Formula 1, M includes Co and Mn (0157).Regarding claim 9, Hata Yoshimi et al., teaches wherein the lithium-transition metal composite oxide particle is manufactured by reacting a transition metal precursor with a lithium precursor (0119).Regarding claim 10, Hata Yoshimi et al., teaches wherein the transition metal precursor is a Ni--Co--Mn precursor (0061).Regarding claim 11, Hata Yoshimi et al., teaches wherein the lithium precursor includes lithium carbonate (0072), lithium nitrate (0072), lithium oxide (0072) or lithium hydroxide (0072).Regarding claim 12, Hata Yoshimi et al., teaches lithium secondary battery (0002) comprising: a cathode which comprises a cathode active material layer comprising the cathode active material according to claim and an anode facing the cathode (0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takasugi Tsubasa et al., CN 105826549A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727